                                                                   rtLED
                                                               IN c;tERL<'S OFFICE
10 November 2018                                           US DISTRICT COYRT &QN.Y.

Stanley G. Rothenberg
Federal ID#76042-004
                                                           * . NOV 13 2018           *
FCI Seagoville Low                                         BROOKLYN OFFICE
P.O. Box 9000
Seagoville, Texas 75159-9000
The Honorable Jack B. Weinstein
U.S. District Court Judge
Eastern District of New Y0rk
225 Cadman Pl~za East
Brooklyn, New York 11201

 Dear Judge Weinstein:

       I have written to you on at.least one prior occasion to express my sincere ap-
preciation for your courage as a judge to use understanding and compassion when deter-
mining what a fair and equitable prison sentence would be and should be looking like
for a variety of child-erotica sex offenses and offenders who would likely be appear-
ing before you.    In some instances they already have.

       I have also mentioned that I was severely oversentenced in 2008 (in the South-
ern District of Florida}; however that was not the primary motivation for writing you.
It was simply some background information.

       F.inally, I mentioned that I had written my memoir--with the last portion of
the book explaining how I was abused by the justice system (including by my highly-
compensated attorney, Michael Metz} throughout my incarceration.     [I did not go to
trial (unfortunately, 97% of us don't) and I did not accept any of the (what I thought
were) ridiculous plea deals.   I took an Open plea].

       The title of my memoir is 'lbe Devil Was Listening-How a 64-year-old man was
sentenced to life in prison for talking dirty on the internet.     I shall send you a
complimentary copy from Amazon.corn within the next 30 days.   It was a three-year and
five-month project and I'm told that it is an extremely good read.      Please be on the
lookout for it.

       As one of the countless oversentenced sos in America, I have embarked on a pro-
ject to arm compassionate federal judges (such as yourself) with the supportive find-
ings of some recent scientific studies involving adults, minors and child-erotica.
These studies all appear in the monthly publication titled Sexual Abuse which is con-
sidered to be the "Mercedes" of child-erotica scientific reporting.      This internation-
ally-acclaimed publication is headquartered in Canada and its Editor is Michael C. Seto.
page 2

         I am herewith enclosing two recent studies.   The first one is titled "It's
Not Something I chose to Know":     Making Sense of Pedophiles' Sexual Interest in
Children and the Impact on Their Psychosexual Identity, and is found in the Sept-
ember, 2018, issue.     In this study the authors explore "the phenomenology of devi-
ant (meaning criminal in this instance) sexual interest in children (by adults), the
(negative) impact it has on pedophilic offenders' identities, and their views on the
treatability of that interest."     Please do not let these long words and fancy titles
deter you; I shall explain them.

      The first study uses recruited prison inmates in England and Wales who are
convicted of a child-erotica crime.     While the study is packed with minutia, if you
skip to the Summary (on page 749), it concludes by stating that "the interviews (with
subject inmates) revealed themes of anxiety and conflict within participants' identi-
ties and the identity struggles that result from having a sexual interest in children·. 11
Further, "There was uncertainty in the narratives of participants about whether they
could achieve healthy, positive, and satisfying intimate (adult) relationships."
Some of the participants were clear that "while their sexual interest would always be
a part of them, it was something they could control •••• ".   And finally, there was this:
" ••• some participants wanted he1p and support (my bolding) for their interest but
there was no recourse for such support."    This indicates that even in England and
Wales, just like the United States, there are laws on the books that force profes-
sional therapists (who are trained to treat us) to contact law enforcement whenever
their client expresses pedophilic interests.    Can you just imagine having to fight,
single-handedly, a DNA urge to view images or touch a minor, yet have no way of find-
ing societal support because there isn't any???    This study notes that "the fear of
stigmatization, even from healthcare professionals themselves, has been found to af-
fect those living with a deviant sexual interest in children from seeking out_help."
'Ihis is the classic "Catch-22" that all persons with a pedophilic interest must face.
Can you believe such lunacy?    This study illustrates, unequivocally, that we face
daunting challenges in fighting our urges--much more so because society offers lit-
tle formal support for us.

      Judges should know by now that long prison terms do not reduce the incidence
of crime and do not deter criminals.    Judges should know by now that America cannot
"arrest itself" out of these sorts of crime.    Aggressive prosecutors probably do know
this but, sadly, they are only interested in padding their resumes these days instead
of doing what is in the best interest of both the defendant and society.
 page 3

       Given the intense hatred of pedophiles, it is now the responsibility of our
 court system and judges to fix it.     There is precedent for this.   Many years ago,
 it was the homosexuals who were hated and evilly stigmatized by nearly everyone in
 America; and until judges became more proactive with their interpretation of our
 Constitution, Bill of Rights, and civil rights laws already on the books, the LGBTQ
 community was dead in the water.     Before that, it was the African-American.    Today
 it is we who are ostracized and made the scapegoats du jour.      It is I who is reviled,
 misunderstood, unfairly maligned by the media, on and on and on.      Judges must again
 take the lead in realizing how very long the odds are for persons with pedophilia to
 exist in a society that shames us, guilts us, and reduces us to monsters and evil deni-
zens--even by our own mothers:_=and fathers.

       In the prison setting that I am presently in, we are automatically relegated
 to be last on the totem pole for everything.     We are routinely verbally, and sometimes
 physically, abused on a daily basis.    This brings me to the second study that is en-
closed, titled "Sex Offenders in Prison:       Are They Socially Isolated?".   It can be
 found in the October, 2018, issue of Sexual Abuse.      (I have only enclosed selected
portions of the entire study to summarize the findings).       The authors conclude that,
for sure, we are more isolated compared to nonsex offenders by staff members and
nonsex offenders alike.    We even feel more isolated from our own families.      Recommend-
ations were made for staff to build better supportive relationships with us to reduce
such social isolation, but even this is fraught with other types of danger.       The study
further concludes that "Additional evidence for the stigmatization status of sex of-
fenders in society are collateral consequences formed by the criminal justice responses
administered in addition to incarceration sentences (e.g., Tewkbury & Lee, 2006; Van
den Berg, Bijleveld, Hendriks & Mooi-Reei, 2014)."      This refers to the stigmatization
of sos by parole officers and the general public when we are released due to far-
reaching rules and laws that restrict where we can live, can work, can play, can just
exist and be left alone.    When politicians passed such restrictions, they truly be-
lieved that they were (wrongly) making children safer; but, in reality, they were not.
And this doesn't even begin to factor in the high cost of implementing these policies.
America must cease doing what does not work and commence doing what does.       This con-
cludes the findings and my observations about them.
 page 4


          I wish to again thank you on behalf of dozens of us who have pled guilty and
 appeared before you for sentencing.     Now, if only we could spread your philosophy into
 every corner of American jurisprudence!     Slowly but surely your compassion will kindle
 a flame in the hearts of less-compassionate judges; and one day in the future, America
 will finally get it right.

        When your busy schedule permits, I would appreciate an acknowledgment of this
 packet; and if you care to, I'd like your observations about it.      Thank you very much.




                                                             Sincerely yours,




                                                                                   erg
                                                          www.justiceforstanrothenberg.




Cc:   File
Enclosures.:   Study from the Sept, 2018, Sexua1 Abuse
               Study (partial) from Oct, 2018, Sexual Abuse
               Copy of front & back covers of my book, 'lhe Devil~}Was Listening
Article                                                                                                       van den Berg et al.                                                                     829
                                                                                            Sexual Abuse
                                                                                2018, Vol. 30(7) 828--845
                                                                                                              2010). This is problematic, as developmental and life-course criminological theories
Sex Offenders in Prison: Are                                                       © The Author(~) 2017
                                                                                                              stress the importance·ofhaving meaningful relationships, because strong social bonds
                                                                                              ~
They Socially Isolated?                                                           Article reuse guidelines:
                                                                                                              have been found to reduce offending (Braithwaite, 1989; Farrington, 2003; Laub &
                                                                        sagepub.com/journals-permissions       Sa~pson, 2001; !hornberry &_ ~ohn, ~001 ). Given that sex offenders often report
                                                                        DOI: I0.1177/1079063217700884          feelmgs of lonelmess and social 1solat1on, these distinguishing features have been
                                                                           journals.sagepub.com/home/sax
                                                                                                               theoretically linked to the etiology and maintenance of sexual offending (Marshall
                                                                                             ®SAGE             1989, 2010). Empirically, social isolation and loneliness even have been linked t~
 Chantal van den Berg 1,2,
                                                                                                               higher levels_ of ag~ession. in sex offenders (Blake & Gannon, 20 I I; Ward et al.,
 Karin Beijersbergen 3 , Paul Nieuwbeerta4,
                                                                                                               2000), hence mcreasmg the nsk of sexual offending and (sexual) reoffending (Marshall
 and Anja Dirkzwager2                                                                                           1989,2010).                                                                               '
                                                                                                                   Within clinical practice, there is an increased recognition for the problem of social
                                                                                                                isolation in sex offenders who return to society after serving their sentence.
                                                                                                               Reintegration programs, like Circles of Support and Accountability (COSA) and treat-
 Abstract                                                                                                       ments ~ased o~ the ?ood L~ves Model (GLM) framework aim to reduce recidivism by
 Empirical literature has revealed that social isolation can affect the rehabilitation of
                                                                                                                enhancmg social remtegratton among other things (Hannem & Petrunik, 2007; Laws
 sex offenders after serving their sentence. This process of social isolation can already
                                                                                                                & _Ward, 201l;_Vogelvang· 8:- ~oing, 2012; Ward, 2002). For the COSA program,
 start during incarceration due to strained relationships with fellow prisoners and
                                                                                                              . Wilson, Cortom, and McWhmme (2009) found reductions of 83% in sexual recidi-
 correctional staff. The current study examined to what extent sex offenders felt
                                                                                                                vism and 71 % in general recidivism.
 socially isolated during incarceration, using survey and registered conviction data on a
                                                                                                                    While it is clear that social isolation can be an issue when sex offenders return to
 large sample of male adult prisoners from the Prison Project. It was found that support
                                                                                                                 soc~ety after _serving their _sentence, the process of social isolation may already start
 from and relationships with correctional officers and fellow prisoners were perceived
                                                                                                                 d~nng th~ pr:ison sentence itself. Sex off~nders may be .stigmatized by fellow prisoners
 less positive by sex offenders than nonsex offenders. No evidence was found for
                                                                                                                 and correctional staff, resulting in, for instance, violent attacks and being treated in a
  higher levels of loneliness in sex offenders compared with prisoners convicted for a
                                                                                                                 negative manner (Ireland, 2000; Schwaebe, 2005; Spencer, 2009). Especially, in com-
  nonsexual offense. In sum, although the effects were small, sex offenders reported
                                                                                                                 bination with their found social deficits (e.g., Baker, Beech, & Tyson, 2006; Bumby &
  more social isolation during imprisonment compared with nonsex offenders.
                                                                                                                 Hansen, 1997; Marshall, 201 O; Overholser & Beck, 1986; Seidman, Marshall, Hudson,
                                                                                                                 & ~ob~rtso~, l 994~, th~s may ini~iate social isolation during incarceration. Preventing
  Keywords                                                                                                       social 1solat1on dunng mcarcerat1on could therefore be beneficial to the rehabilitative
  sex offenders, prison, social isolation, loneliness                                                            process after release.


   Introduction                                                                                                Social Isolation Among Sex Offenders
  Prior empirical studies have revealed that sex offenders often report social isolation                        Sex offenders are often found to face difficulties fonning meaningful relationships with
  (Marshall, 2010; Ward, Keenan, & Hudson, 2000). In addition, sex offenders experi-                            other individuals. Marshall (1989) observed in his studies that many sex offenders
  ence difficulties to gain and to maintain meaningful relationships with others (Marshall,                     described themselves as ••toners," reporting feelings ofloneliness and social isolation as
                                                                                                                a common experience (Marshall, 201 O; Ward et al., 2000). Several studies found that
                                                                                                                sex offenders refer to social isolation as perceiving their social networks or relation-
   1VU University Amsterdam, The Netherlands
                                                                                                                ships as deficient in some way (Blake & Gannon, 2011; Russell, Cutrona, Rose, &
   2Netherlands Institute for the Study of Crime and Law Enforcement, Amsterdam, The Netherlands                Yurko, 1984). For example, Marshall (2010) found that the sex offenders that do report
   lResearch and Documentation Centre (WODC), The Hague, The Netherlands                                        having socials contacts indicate that these relationships are often superficial.
   ◄ Leiden University, The Netherlands                                                                            Although sex offenders, in general, are at an increased risk of social isolation,
   Corresponding Author:
                                                                                                                within the empirical literature a distinction is made between child abusers and rapists.
   Chantal van den Berg, Faculty of Law, Department Criminal Law and Criminology, VU University                 Child abusers tend to report a higher level of loneliness compared with rapists
   Amsterdam, De Boelelaan 1077a (lnitium IA-46), 1081 HV Amsterdam, The Netherlands.                           (Marshall, 2010). Moreover, child abusers also report being more fearful of intimacy
   Email: c.j.w.vanden.berg@vu.nl                                                                               in relationships than rapists, which leads to avoiding social contact that can lead to
                                                                                                                meaningful relationships (Bumby & Hansen, 1997; Bumby & Marshall, 1994). In

                                                                                                                              (!}ol\f:,._'-'--cs       t'-rv   P. g,-3g Dn R.e.Ou-,;e}
✓                                                                                                                                                                                    ✓
838                                                                   Sexual Abuse 30(7)      van den Berg et al.
                                                                                                                                                                                     839

relationships with the correctional officers. Furthermore, prisoners housed in special        c~mhpfiared with. other p risoners: ~n addition, sex offenders evaluated their relationships
care units reported significantly better relationships with the officers than those in the    wit e11ow pnsoners 1ess pos1t1ve than prisoners imprisoned for a violent, property,
regular units. These findings were similar in the model with six offense types (Model         drug, or other type of offense. However, for the other measure of social isolation
I) and the model concerning the three offense types (Model 2).                                experienced loneliness, no effect of offender type was found.                              '
                                                                                                 The finding that sex offenders perceive their relationships with correctional staff
Relationships with fellow prisoners. The second column of Table 2 shows the results for       and fellow prisoners less positive than nonsex offenders aligns with prior empirical
the regression analysis on the perceived support and relationships with fellow inmates.       research. Pr~vious studies have shown that sex offenders are often treated negatively
Model 1 showed that compared with sex offenders, all other offender types reported            by fellow prisoners and correctional staff while incarcerated (e.g., Higgins & Ireland
significantly more positive relationships with fellow prisoners. When comparing child         2009; Schwaebe, 2005).                                                                     '
abusers, other sex offenders, and nonsex offenders (Model 2), the results indicated a          . T~eoretically the different treatment of sex offenders is often explained by stigma-
significant difference between child abusers (reference category) and nonsex offend-          tization (Tewksbury, 2005). According to Goffman (1963), a stigmatized individual is
ers. Nonsex offenders perceived their relationships with fellow prisoners more posi-          ~ne that is believed not to be human; the individual is devalued by the general popula-
tively than child abusers. Table 2 shows, however, no significant difference between          tion and seen as undesirable and different. The label of being an ex-offender has been
child abusers and other sex offenders with respect to their relationships with fellow         fo~nd_ to be one ~f the most stigmatizing statuses (Akerstrom, 1986; Goffman, 1963;
prisoners.                                                                                    Wmmck & Bodkm, 2008). Yet, even more negative is the status of being a sex offender
   With regard to the control variables, it was found that older prisoners, prisoners         (Tew~sbury, 2005). Several studies have shown that among the general population,
with a partner at the time of arrest, and those with prior incarceration spells, were less    convicted sex offenders are thought of as incurable, evil, and predatory (Fox, 2013;
positive about their relationships with their fellow prisoners.                               Pickett, Mancini, & Mears, 2013; Soothill & Walby, 1991; Spencer, 2009). Additional
                                                                                              evidence for the stigmatized status of sex offenders in society are the collateral conse-
Loneliness. The results for perceived loneliness are displayed in the third column of         quences formed by the criminal justice responses administered in addition to incar-
Table 2. The results show that type of offender w·as not related to feelings ofloneliness    ceration sentences (e.g., Tewksbury & Lees, 2006; Van den Berg, Bijleveld, Hendriks,
in both Models 1 and 2. Sex offenders did not experience a higher level of loneliness         ~ M_ooi-Reci, 2014). Th~ findings in the current study could thus indicate that stigma-
compared with nonsex offenders. In addition, no difference was found between child           tization of sex offenders m Dutch correctional facilities is a problem. Another explana-
abusers and other sex offenders.                                                             tion suggested in the literature is the limited social skills in sex offenders (e.g.,
   Some control variables were significantly related to the reported feelings ofloneli-      M~rshall, 2? I 0). Sex offenders are found to suffer from social deficits, caused by
ness. Prisoners with a partner and employment at the time of their arrest reported           childhood nsk factors, such as poor-quality attachments to parents (e.g., Baker et al.,
fewer feelings of loneliness. While, prisoners with mental health problems and prison-       2006; Bumby & Hansen, 1997; Marshall, 2010; Seidman et al., 1994). In adulthood,
ers with a higher number of prior incarcerations reported significantly higher feelings      these poor-quality attachments persist, leading to social deficits that make it difficult
of loneliness.                                                                               for sex ~ffe~d_ers to inte_ract with other people, thus limiting their chances on gaining
                                                                                             and mamtammg meanmgful relationships with others (Blake & Gannon, 2011;
    Conclusion and Discussion                                                                Marshall, 2010). Unfortunately, the current study was unable to explain the found
                                                                                             effects of social isolation, as measures for stigmatization and social skills were not
Using a large sample of adult male prisoners, this study attempted to increase knowl-        included in the data.
edge on the extent to which sex offenders felt socially isolated during incarceration            Although we find some evidence that sex offenders experience more social isola-
compared with nonsex offenders. Three indicators of social isolation were used: (a)          tion during imprisonment than nonsex offenders, it has to be noted that the found             r


perceived relationships with correctional officers, (b) perceived relationships with fel-    e:fects are quite small (i.e., low levels of explained variance). There are several pos-
low prisoners, (c) feelings of loneliness. Data were used from the Prison Project, a         sible explanations for this. First, 40% of the sex offenders reside on a special care unit.
large-scale, nationwide study in which prisoners were surveyed 3 weeks after arrival         The prison climate is "softer" on these units, as the population consists of weaker and ·
in pretrial detention.                                                                       more vulnerable prisoners, and the correctional officers are additionally trained and
   The current study hypothesized that sex offenders were more socially isolated dur-        more focused on supporting and counseling prisoners. Second, the present study was
ing incarceration than nonsex offenders. In regard to this hypothesis, the study revealed    conducted within the Dutch correctional setting. The prison conditions in the
that within the Dutch correctional setting sex offenders experienced SQ.__mewhat more        Netherlands are generally considered to be relatively humane and mild. Staff-prisoner
social isolation than prisoners of other types of offenses. First of all, sex offenders      relationships are characterized as informal and supportive, and the overall level of
were less positive about the support from and relationships with correctional officers       violence is low compared with other countries (Dervan, 2011; Dirkzwager &
V                                                                                                                                                                                              V
    840                                                                  Sexual Abuse 30(7)      van den Berg et al.
                                                                                                                                                                                                841

  K.ruttschnitt, 2012; Kruttschnitt & Dirkzwager, 2011 ). Third, most indicators of social        for a few weeks. Therefore, future studies should look into the relationships of sex
  isolation were measured when prisoners were incarcerated for 3 weeks. This is a rela-           offenders outside of prison, to establish social isolation. Second, the classification of the
  tively short period. It is possible that stronger effects could be found when sex offend-       sample members was based on the offense they were currently incarcerated for; thus, the
  ers are incarcerated and exposed to a negative treatment for a longer period. Perhaps           prior offending type was not taken into account. It could be that nonsex offenders in this
  fellow prisoners and correctional staff are not aware of the individuals' status as a sex       study actually committed a sexual offense in the past. If fellow prisoners and staff mem-
  offender. Once sex offenders are incarcerated for a longer period, the possibility of this      bers are aware of the criminal history, this could change the treatment of the prisoner. We
  awareness by fellow prisoners and correctional staff increases. Moreover, feelings of           were unable to look into this problem; however, we assume that as sexual offending in
  loneliness may not be reported because they do not yet feel cutoff from their social            the criminal history was scarce that the influence would be limited. Yet, future studies
  network on the outside.                                                                         should take prior offending type into account. Third, as described above, the present
      The current study also examined a second hypothesis aimed at uncovering whether             study did not include information on possible explaining mechanisms. Stigmatization
  the level of social isolation differed for child abusers and other sex offenders. The           and social skills were not included in. the measures of the current study. Therefore, one
  findings showed no differences between sex offenders who abused a child and those               can only hypothesize the influence of these mechanisms on the results, while it is known
  who did not; they were found to experience the three indicators of social isolation             sex offender often have limited social skills and experience stigmatization in prison as
  similarly. This is interesting as previous studies found differences in social skills and       well as in society. Prospective studies should include these measures of stigmatization
  levels of stigmatization of child abusers and other sex offenders, which can lead to           and social skills. Fourth, this study was conducted within Dutch penitentiary institutions.
  increased social isolation (e.g., Bumby & Hansen, 1997; Bumby & Marshall, 1994;                As described before, the Netherlands is still known for having a relatively mild prison
  Tewksbury, 2005; Winick, 1998). A possible explanation for this finding is again               policy (Kruttschnitt & Dirkzwager, 2011 ). Therefore, the findings of this study may not
  awareness. Fellow prisoners and correctional staff might not be aware of the status of         be generalizable to other countries. Replications of our study in correctional facilities in
  sex offender in general, let alone the status of child abuser. Prior studies revealed that     other countries are needed. Fifth, as stated earlier, the study period was relatively short,
  incarcerated sex offenders often protect their status as sex offender by not disclosing        after 3 weeks of incarceration prisoners were asked about their experiences. The longer
  their offense to fellow inmates or correctional staff out of fear of victimization             the incarceration, the more these exp~riences might change, resulting in possible stron-
  (Schwaebe, 2005). Child abusers are even more prone to victimization than other sex            ger effe.cts. Thus, ·future research must incorporate multiple moments in time to admin-
  offenders (Winick, 1998; Tewksbury, 2005). Thus, it is possible that child abusers do          ister the survey to the respondents. Moreover, future research should incorporate time
  not disclose their status, or they merely state being a sex offender (Schwaebe, 2005).         after incarceration, to study the effect of social isolation during imprisonment on
  If so, child abusers and other sex offenders might experience _similar treatment by fel-       rehabilitation.
   low prisoners and correctional staff. Another possible explanation for the finding that           Notwithstanding the limitations, the current study holds implications for prison
  child abusers and other sex offenders did not differ in their level of social isolation is     management and prison staff. Evidence was found for somewhat more social isolation
   the fact that almost half of the child abusers are placed in a special care unit compared     in sex offenders compared with prisoners of nonsexual offenses. The relationship with
  with almost a third of the other sex offenders. In these special care units, social isola-     correctional staff was experienced as less positive by sex offenders than other prison-
   tion is likely limited due to presence of more vulnerable fellow prisoners and correc-        ers. Prison staff should be made aware of this and educated to help build similar rela-
   tional officers trained for supporting prisoners housed on these units. Finally, a more       tionships with sex offenders and nonsex offenders during their incarceration. This
  practical explanation is the relatively low number of individuals in the subgroups. It is .    could prevent social isolation of sex offenders in the correctional facility. Moreover,
   difficult to find differences in groups of only 46 and 30 prisoners.                          sex offenders were found to be more likely to report victimization by fellow prisoners.
      Before discussing the implications of our study, some limitations need to be addressed.    Awareness of this finding among prison staff should give way to timely intervention
   First, our measure of social isolation was limited. Within the empirical literature, social   that can prevent victimization of sex offenders by fellow prisoners. Subsequently,
   isolation is referred to as the absence of meaningful relationships, with loneliness as a     social isolation in sex offenders could possibly be reduced. Placement of all sex
- one of the possible outcomes (De Jong Gierveld & van Tilburg, 2006). In the current            offenders in special care units could possible also reduce social isolation, as the prison
   study, we merely looked at how sex offenders experience their relationships with fellow       climate there is softer and the correctional officers are additionally trained and focuses
   prisoners and correctional staff. Other relationships were not taken into account, for        on supporting and counseling prisoners. However, further research is needed to con-
   instance, no information was included on the social network outside the facility and the      firm the indication that sex offenders in special care units are less socially isolated than
   quality of these relationships. If the sex offender has multiple meaningful relationships     sex offenders in regular prison units.                                             (~          '
   on the outside, social isolation within the prison environment beco~ less likely. This
   could also explain why no differences were found for the loneliness scale, as social net-     Declaration of Conflicting Interests                                                   \._etL.ol,}
   works on the outside may still be strong, because the offenders were only incarcerated        The author(s) declared no potential conflicts of interest with respect to the research, authorship,
                                                                                                 and/or publication of this article.
l'\IUI..IC:


                                                                                            Sexual Abuse
                                                                               2018, Vol. 30(6) 728-75◄      Keywords
"It's Not Something I Chose                                                       ©The Author(s) 2017
                                                                                                             pedophilia, sexual deviance, sexual interests, sex offenses
                                                                                 Article reuse guidelines:
You Know": Making Sense of                                             sagepub.comfiournals-permlssions
                                                                       DOI: IO.l 177/1079063217697132
Pedophiles' Sexual Interest in                                           iournals.sagepub.com/home/sax •     Introduction
                                                                                           ®SAGE
Children and the Impact on                                                                                   For anyone, the expression of one's particular sexuality can be difficult even within
                                                                                                             the framework of a close intimate relationship. While sexuality is an integral compo-
Their Psychosexual Identity                                                                                  nent of self and identity, it is the most difficult to express, explore, and to have posi-
                                                                                                             tively validated (McKenna, Green, & Smith, 2001). For someone with a pedophilic
                                                                                                             interest/preference, this aspect of the self is likely to bring shame, threat, and social
                                                                                                             sanction.
Nicholas James Blagden 1, Ruth Mann 1 ,                                                                          "Pedophilia" has been defined as a persistent and recurrent sexual interest in chil-
Stephen Web'ster3 , Rachael Lee 2 , and Fiona Williams 2                                                     dren (Finkelhor, 1984; Seto, 2009) and as a sexual preference disorder that predisposes
                                                                                                             the individual toward sexual interest in prepubertal children (Schmidt, Mokros, &
                                                                                                             Banse, 2013). Pedophiles may be male or female, although the majority (90%) of
                                                                                                             sexual offenses against children are carried out by males (Finkelhor, 1994). The com-
Abstract                                                                                                      mon principle across definitions is that pedophilia constitutes a stable sexual prefer-
Sexual interest in children is one of the most strongly predictive of the known                               ence for prepubescent children, independent of arousability/intensity of sexual feeling
risk factors for sexual reconviction. It is an important aspect of risk assessment                            or gender preference.
to identify the presence of such interest, and an important task for treatment                                    Pedophilia can be subdivided into several categories. One important distinction is
providers to addre~s such a sexual interest where it is present. It has been argued                           ascertaining whether an individual is "exclusively" attracted to children (exclusive
that understanding pedophiles' deviant se~ual interest in children can enhance l".isk                         pedophilia) or attracted to adults as well as children (nonexclusive pedophilia; Hall &
assessment, management, and treatment planning. This research study aims' to                                  Hall, 2007). Groth ( 1979) made the distinction between "fixed" and "regressed" pedo-
explore the phenomenology of deviant sexual interest in children, the impact it has                           philia, where the former relates to one's sexuality being directed only toward children,
on pedophilic offenders' identities, and their views on the treatability of that interest.                    while the latter often has sexual relationships with other adults but when experiencing
The study used semistructured interviews and repertory grids to make sense of                                 prolonged personal crises direct their sexuality toward children.
participants' experiences. The results revealed three superordinate themes: "'living'                             However, whether or not sexual preference for children is dimensional or taxo-
with a deviant sexual interest," "relational sexual self," and "possible and feared                           nomic remains contested (see, for example, Mackaronis, Strassberg, & Marcus, 2011).
sexual self." The analysis unpacks these themes and repertory grid analysis is used                           Horley (2008) has argued for a dimensional view of deviant sexuality rather than to
to explore a subset of participants' identities in more detail. The results reveal that                       construe it as comprising discrete or "hardened" categories. He argued that this view
there needs to be an acceptance from both client and therapist that their sexual                              best captures and reflects a more fluid view of sexuality. Indeed human sexuality has
interest in children may never go away. Through this acceptance, clients could work                           been found to exist as a continuum rather than as discrete socially constructed catego-
on enhancing sexual self-regulation, recognizing their triggers, and so managing their                        ries (Vrangalova & Savin-Williams, 2012). The issue as to whether pedophilia should
sexual thoughts, feelings, and behavior. Implications for treatment are also discussed.                       be construed as akin to an orientation has been the subject of recent debate within the
                                                                                                               area (see Bailey, 2014; Cantor, 2014; Fedoroff et al., 2015; Muller et al., 2014). Muller
                                                                                                               et al. (2014) found that pedophilic interest was changeable and that more research was
                                                                                                               needed on the fluidity and stability of sexual interest in children over time. Fedoroff
-'Nottingham Trent University, UK                                                                              (2015) argued that pedophilic interest can change and that sexual interest in children
2The National Offender Management Service, England, UK
                                                                                                               should not be confused with sexual orientation. However, both Cantor (2014) and
3The Independent Inquiry into Child Sexual Abuse, UK.
                                                                                                               Bailey (2014) were critical of Muller at al.'s findings and their methodology and
.Corresponding Author:                                                                                         argued that their results were the result of statistical artifacts rather than actual changes
Nicholas Blagden, Sexual Offences Crime and Misconduct Research Unit, Division of Psychology,                  in arousal patterns. ·Recently, Schmidt et al. (2013J found consistent support for a taxo-
Nottingham Trent University, Chaucer Building, Burton Street, Nottingham NG I '4LS, UK.                        nomic interpretation of pedophilic sexual preference. Seto (2012) has similarly sug-
Email: Nicholas.blagden@ntu.ac.uk
                                                                                                               gested that pedophilia (sexual preference disorder) should be thought of as a sexual
                                                                                                 Blagden et al.                                                                      731
730                                                                     Sexual Abuse 30(6)

orientation. Indeed "the very fact that some child molesters exclusively choose boys                 While sexual interest in children is a strong predictor of sexual recidivism, deviant
and others choose girls would appear to be difficult to explain without invoking the             sexual interest is not the preserve of incarcerated sexual offenders. The prevalence of
concept of sexual preference" (Quinsey, 1986, p. 158).                                           deviant sexual interest in noncriminal (or rather nonconvicted) heterosexual men in
    The notion that sexual interest in children is stable and fixed has resonance with           the community is estimated to be approximately 5% (Dombert et al., 2015; Seto,
previous research examining pedophiles' views on the treatability of their sexual inter-         2009). A recent study of se~ual interest in children in nonclinical/non forensic popula-
est. In Wilson and Cox's ( 1985) study, one of the very few published studies that directly      tions using a nationally representative sample found that 4.1 % reported sexual fanta-
raised the question of treatability with pedophiles themselves, their participants gener-        sies involving prepubescent children, 3.2% reported sexually offending against
ally ruled out the idea that their pedophilic interests were changeable. Wilson and Cox          prepubescent children, with 5.5% reporting pedophilic interest. The prevalence of
concluded that "what nearly all of [the participants] had in common was a belief that            pedophilic sexual interest in community samples is unsurprising given that Ogas and
 they were saddled with their predilection for life, that it was very central to their psyche"   Goddam (2012) found that the word "preteen,, was the third most frequent search term
 (p. 128). Other than this study, there has been a paucity of research that has qualitatively    in men's online sex searches. Indeed, the growth of the Internet has changed the land-·
 examined pedophiles' perspectives on the changeability of their sexual interest in chil-        scape of those with pedophilic interests in terms of accessing indecent images of chil-
 dren, and the impact this sexual interest has had on them. Indeed, often the "sexual"           dren and interacting with others in a virtual space (O'Halloran & Quale, 2010). Deviant
 component in sexual abuse is neglected (Tidefors & Drougge, 2006) and it is assumed             sexual interest in community samples is further compounded by the stigma faced by
 that abusers choose and control their sexual interests at will. Tidefors and Drougge            such individuals (Jahnke, Imhoff, & Hoyer, 2015). For example, the fear of discrimi-
 (2006) argued for the need for treatment to allow perpetrators the latitude to discuss the      nation and stigmatization may lead to social isolation and thus a reduction of social
 role of sexuality in their offending.                                                           control of pedophilic sexual urges, as well as the chances to implement preventive
     Deviant sexual interest (a term usually used to refer to sexual interests that if           measures (Goode, 2010). The fear of stigmatization, even from health care profes-
 acted upon would involve criminal behavior), has been theorized to consist of three             sions, has been found to affect those living with a deviant sexual interest in children
  dimensions. The first dimension is sexual self-regulation, which Hanson (2010)                  from seeking out help (B4U-ACT, 2011; Jahnke et al., 20 I 5).
  defined as "the ability to manage sexual thoughts, feelings or behaviour in a manner                Recently, research has begun to focus more on sex offender crime desistance and
 which ·is consistent with self-interest and that prot.ects the rights of others" (p. 402).      the need for individuals to address protective factors (goals that people can achieve),
  The second dimension is atypical sexual interests, such as a sexual interest in, or.           for example, positive self-identity as well as risk factors (the offender's crimino-
  preference for, children. The third dimension is sexual intensity: the extent to which          genic needs; de Vries Rabbe et al., 2015). Most research that has considered sex
  sexual thoughts and urges are perceived as overwhelming, and the frequency with                offenders' identity has either focused on the shame and stigma associated with sex
  which they occur. Deviant sexual interest is an empirically supported risk factor for          offender labels and the negotiation of those labels (Blagden, Winder, Thorne, &
. sexual recidivism (Mann, Hanson, & Thornton, 20 I 0), meaning that when it is pres-             Gregson, 2011; Blagden et al., 2014) or on changes in sex offenders' narrative iden-
  ent, risk is raised. However, it needs to be emphasized that most men who sexually              tities as they negotiate their way through the criminal justice system and associated
  abuse-children are not pedophiles, and neither do all pedophiles sexually abuse chil-           treatment programs (Hudson, 2005, 2013; Ward & Marshall, 2007). lnvestigation of
  dren. Empirically, across multiple assessment approaches, a subgroup of 2"0% to                 sex offenders' nonsexual identities has found that sex offenders deny, minimize, and
  50% of child sexual abusers can be classified as pedophilic (Marshall, Barbaree, &              put forward moral selves as a way of doing identity management (Blagden et al.,
  Eccles, 1991; Seto, 2009; Schmidt, Mokros, & Banse, 2013). In terms pf better                   2014; Hudson, 2005). The concept of narrative identity is important to sex offender
  understanding deviant sexual interest and risk, recent research has focused on the              rehabilitation as those lacking a coherent narrative identity are often thought more
  development of response latency-based indirect measures that examine the individ-               likely to continue to offend (Ward & Marshall, 2007). In the desistance literature
  ual differences in information processing in sexual offenders (e.g., Banse, Schmidt,            identity change/transformation has been linked to "redemptive" episodes whereb;            -
  & Clarbour, 2010; Brown, Gray, & Snowden, 2009; Schmidt et al., 2013). There has,               the negative past self is reconstrued as positive because it has Jed to the transforma-
  however, been much less attention on pedophiles' own views of their sexual interest             tion of that person; the past self is construed as qualitatively different from the
  in children, how their sexual interest affects their psychological identity and the             changed self (McAdams, 2006). Conseqµently, shifts in personal identity have been
  implications this may have for treatment. It is important to gain a greater under-              argued as important for sex offender desistance (Gobbels, Ward, & Willis, 20 I 2).
  standing and insight of pedophiles' sexual interest in children, as enhanced under-             However, rather curiously, discussions of the identity of those who have committed
  standing could aid risk assessment, management, and treatment planning (Schmidt                 sexual offenses do not focus specifically on the challenge of Jiving with a deviant
  et al., 2013). Without a better understanding of how these interests arise and how              sexual interest in children, the impact this has on identity, how this interest affects
  they are experienced, attempts to curb the sexual abuse of children will be based on            their daily lives, and the physical, social, cognitive, emotional, and spiritual impacts
  conjecture about the best way to intervene.                                                     arising from the sexual interest.
                                                                                             -·-o--" -- _ ..                                                                       /JJ



   This research aims to explore the phenomenology of deviant sexual interest in chil-       Table I. Demographic and Offense-Specific Characteristics.
dren, the impact it has on pedophilic offenders' identities, and their views on the treat-
                                                                                             Characteristic                                   Range                                n
ability of that interest.
                                                                                             Age                                             18-25
                                                                                                                                             26-35                                  3
Method
                                                                                                                                              >-36                                 11
Data Collection and Participants                                                                                                          Not recorded                              5
                                                                                             Previous convictions                            None                                   5
Twenty men convicted of sexual offenses against children participated in a semistruc-                                                          1-5                                  5
tured interview. A small ~ubset of this sample (n = 4) also participated in a repertory                                                        >-6                                  4
grid interview. As definitions of the construct of pedophilia vary, and the word itself                                                   Not recorded                              6
carries a range of connotations, we created the following operational definition for the     Number of victims                                   I                                  6
purpose of this study. All participants were convicted sexual offenders currently serv-                                                       2-10                                  6
ing a prison sentence for a sexual offense against one or more children. The initial                                                           >-11                                 3
criteria for participation was a self-reported sexual preference for, or persistent sexual                                                Not recorded                              5
interest in, children. The dominance or exclusivity of the pedophilic interest was con-      Victim gender                                     Male                                 8
firmed in at least one of the following ways: (a) a clinical assessment that sexual inter-                                                   Female                                10
est in children was strongly characteristic in the participant's life generally and also                                                 Male and Female                            2
was a central characteristic in the offense,·(b) all four items on the Screening Scale for    Handedness                                       Left                                 3
 Pedophilic Interests (SSPI is a brief screening tool to identify pedophilic interests                                                         Right                               13
                                                                                                                                          Not recorded                              4
 among child molesters; Seto & Lalumiere, 2001) applied, or (c) a penile plethysmo-
                                                                                              Head injury                                       Yes                                 7
 graphic profile indicated a strong sexual interest in children accompanied by a weak
                                                                                                                                                No                                  8
 or absent sexual interest in adults.
    The men recruited to the study were all residing in prisons in England and Wales
                                                                                                                                          Not recorded·                             s
 and had all participated in cognitive-behavioral treatment designed to address their
 sexual offending, but, crucially, had not participated in any treatment designed to
                                                                                              ensure a systematic approach across different researchers. The interview questioning
 address their sexual interests. Quotas were set to prescribe the distribution of the key
                                                                                              was responsive to participants' own experiences, attitudes, and circumstances and par-
 sampling criteria across the participant group (see Table I). Purposive sampling aimed
                                                                                              ticipants' contributions were fully explored to allow as detailed an understanding as
 to enable exploration of the full range of fact?rs, influences, views, and experiences
                                                                                              possible. The topic guide (which is available from the first author on request) focused
 associated with how pedophiles understand their sexual interests. The demographic            on their understandings and construing of their deviant sexual interest, their first
·and offense-specific characteristics of the sample are set out in Table 1. However, we
                                                                                              awareness of that interest, how they explain that interest, the impact is has had on their
 did not screen for psychopathy or antisocial personality disorder.                           lives, their identity, and on the treatability of their sexual interest.

 Interview Conduct                                                                            Analysis
 Participation in the study was voluntary and all participants provided signed informed        Data were analyzed using a phenomenologically grounded thematic analysis, which is
 consent before each interview. Interviews were conducted by chartered psychologists           a method for identifying, analyzing, and reporting patterns and themes within the data.
 in a private room within prison settings in England and Wales. Each interview lasted          It aims to capture rich detail and interpret the range and diversity of experience within
·up to 1.5 hr and was digitally recorded to facilitate verbatim transcription and detailed     the data (Braun & Clarke, 2006). It differs from other qualitative methodological
 readings.                                                                                     approaches as it is not tied to an explicit theoretical assumption or position. The the-
    The interviews were carried out using a topic guide. A topic guide is the vehicle          matic analysis has been described as a ..contextualist method," sitting between the two
 through which the researcher can achieve a balance between listening to the partici-          poles of constructionism and realism. This position thus acknowledges the ways in~i-
 pant's story and questioning to elicit information about their experience . The topic         viduals make meaning of their experience, and, in tum, the ways the broader social
 guide covered the key themes likely to be relevant in the interviews and helped to            context impinges on those ~eanings; thus, the analysis is seen as reflecting "reality"
                                                                                                                                                                                            . !


734                                                                   Sexual Abuse 30(6)      Blagden et al.                                                                       735


(Braun & Clarke, 2006). This epistemological position was seen as important when              attractive," "happy with sexuality versus unhappy with sexuality," and "sexually adven-
triangulating data with the quantitative data. The analysis adhered to the principles of      turous" (with the participant eliciting the opposite pole of this construct).
qualitative thematic analysis as outlined by Miles and Huberman ( 1994). Data analysis            Constructs were elicited from the elements through the "triadic method of elicita-
commenced with detailed readings of all the transcripts, then initial coding of emer-         tion." This involved presenting three elements (written on card) to the participant and
gent themes, which progressed to detailed sorting of initial patterns and finally isolat-     asking them "for you personally, how are two alike but somehow different from the
ing meaningful Pc\ttems and interpreting those patterns (Miles & Huberman, 1994).             third?" For example, a person may be presented with the element cards "selfnow," "self
The data were organized systematically and themes were identified and reviewed,               as offender," and "self ideally" and they may say "'self now' and 'self ideally' are the
with the final themes being representative of the participants. A type of interrater reli-    two that are alike because they 'can trust people"' (so "trust people" would become one
ability was undertaken, with the analysis being "audited" (Lincoln & Guba, 1985 as            pole), whereas '"self as offender' was unable to trust" (the contrast pole would then be
cited in Seale, 1999, p. 467) by the coauthors as well as an independent researcher to        "unable to trust"). There are no formally accepted ways of choosing which elements to
 ensure the interpretations had validity.                                                      present in the triadic method; elements are usually selected at tandem (though they can
                                                                                               be sequential, see Tan & Hunter, 2002) and once a construct is elicited the cards are then
Repertory Grids                                                                                replaced ready for the next iteration. The elicitation process is continued until the
                                                                                               researcher is satisfied that all meaningful constructs have been elicited for that topic.
Repertory grids were conducted on a small subset of the population to gain a deeper            Previous research suggests around IO to 12 constructs are sufficient for gaining an
understanding of how participants were making sense of their sexual interest in chil-          understanding of an individual's construing on a particular topic (Ryle & Breen, 1972;
dren through examining the construing of their past, present, and future sexual selves.        Tan & Hunter, 2002). The purpose of the grid is to elicit constructs from the individual,
The repertory grid analysis uses a case study approach to gain a more idiographic              which make sense to them and have meaning to a particular context or experience
understanding of the~r sexual self. The use of a case study approach is in line with           (Jankowicz, 2004). The way two things are alike is referred to as the "emergent pole,"
previous research (see, for example, Mason, 2008; Turpin, Dallo.s, Owen, & Thomas,             whereas the "implicit pole" is the opposite or contrast to the emergent pole. Our personal
2009) and has been used previously to explore interview data in more in-depth detail           constructs, according to Kelly (1955), are dichotomous or bipolar and are the lenses
(Blagden et al., 2014; Turpin et al., 2009).                                                    through which the world is constructed by the individual (Harley, 2008).
    Repertory (rep) grids allow for the assessment of personal constructs and allow an             Once constructs had been elicited, they were then rated by the participants. This
understanding of their worldview. The position is highly idiographic and can allow a            study used a 7-point rating scale as this has been found to be more meaningful for
unique insight into the way an individual construes aspects of his world (Houston,              statistical analysis of the repertory grid (Grice, 2002). The grids were analyzed using
1998). One of the primary aims of using repertory grids is to make underlying patterns          Idiogrid (see Grice, 2002), a statistical program designed for the purpose of analyzing
of individuals' thinking more apparent and this has clear benefits for research and             repertory grids. In this analysis, narrative (interview) and repertory grid analysis will
clinicaVforensic practice (Leach et al., 2001 ).                                                be presented separately, with the repertory grids used to further illuminate and make
    The basic repertory grid consists of four component parts: topic, elements, con-            sense of the qualitative data.
structs, and ratings. Each grid is conducted in relation to a particular "topic," whether
it is for clinical or research purposes (Jankowicz, 2004). Elements of the grid are best
construed as examples of the topic and generally take the form of people (though not           Ethical Issues
always). In this case, the elements were "past sexual self," "sexual self," "future sex-       All participants were given an information sheet before signing the consent form indicat-
ual self," "self now," "self-ideal," "self as an offender," "victim," "boy," "girl," "adult    ing that they agree to take part in the study. Individuals were given the opportunity to
man," "adult woman," "partner/wife," and "person I don't like."                                discuss the study with a researcher for as long as they wished before signing the form. It
    Before eliciting constructs, the researcher/clinician must decide whether to supply        was made clear to all participants, both verbally and in writing, that there were no sanc-
constructs, elicit them from the individual, or do a combination of both. If constructs        tions or consequences should they decide not to participate in the research or decide to
are just supplied (i.e., are chosen by the researcher for the individual), it can allow for    withdraw at any point. The research was cleared by the ethics panel at the first author's
greater statistical comparison between different participants' grids (Tan & Hunter,            university and by the National Offender Management Service's ethics panel.
 2002). However, supplied constructs may not be personally meaningful for the partici-
pant and so a balanced approach is required (Adams 7Webber, 2003). In this research,
the constructs were both supplied and elicited from the individual, fusing both                Analysis and Discussion
 approaches, and thus allowing for personal meaningfulness and some degree of com-              The results of the data analysis revealed three superordinate themes that captured the
parison. Constructs that were supplied included "sexually attractive-not sexually               impact of living with a deviant sexual interest. The three themes were "'living 'with a
                                                                                 ::,exual Abuse JU(6)   Blagden et al.                                                                                  737

deviant sexual interest in children," which focused on beliefs about their sexuality and                arguments of those such as Seto (2012) and Cantor (2014) who argue that deviant
the impact this was having on their self-identity; "relational sexual self," which                      sexual interest in children is fixed.
focused on the relational impediment/barrier of their sexual interest; and "possible and                   One aspect ofliving with a sexual interest in children was coming to terms with and
feared sexual self," which focused on participants' fears of and aspirations for their                  accepting the permanence of that interest.
sexual self in the future.
                                                                                                           Extract 3:
Superordinate Theme I: "Uving,, With a Deviant Sexual Interest
                                                                                                           I will never get rid of my sexual interests. I have realized that I will never get cured. I've
One of the main themes to emerge from the analysis was "living" with a deviant sexual                      got to get used to it because I'm going to have these thoughts for the rest of my life. It's
interest or the impact that having a deviant sexual interest in children had on partici-                   not something J can just tum off so I've got to get used to it.
pants' identities.
                                                                                                           Although Extract 3 may seem fatalist with the participant expecting that he will
   Extract I:                                                                                           always have such thoughts, it may be that realizing and accepting that his sexual
                                                                                                        interest will always be a part of him is a constructive way of both living with and
   Well it's a big part isn't it [their sexual interest in children], it's all of me obviously, it's    managing such interests. This is a largely unexplored issue in the sex offending litera-
   who I am, it's what I am, it's the biggest part of me. I hate it obviously, but that's what it       ture. It is a delicate matter to accept a deviant sexual preference, integrate this aspect
   is. (Emphasis added)                                                                                 of yourself into a new prosocial and nonoffending identity without concluding that
                                                                                                        you are "doomed to deviance" or deciding to express your sexuality with pride. We
    This extract highlights the dissonance and identity conflict of living with a deviant               concluded from our interviews that our participants were attempting to achieve self-
sexual interest. The participant articulates fatalist notions of the changeability of his               acceptance more or less on their own and the outcomes were very varied in their
sexual interest. The interest forms a core aspect of his identity; iCs who he is. The                   success. The treatment programs in which they had participated did not acknowledge
extract highlights how participants feel almost doomed to deviance through the stabil-                  the complexity of this task.
ity of their sexual interest in children. Indeed most participants discussed 'How they ·                   Linked to participants' beliefs that their sexual interest was relatively unchangeable
would change their sexual interest in children if they could. The conflict in their iden-               was their position that their sexual interest was not something they would choose.
tity is exemplified in the statement that he "hates" that aspect of himself and conse-
quently hates a large part of himself.] tis little wonder that pedophiles have been found                   Extract 4:
to be anxious, have weak identity structures (Tardif & Van Gijseghem, 2001), and low
self-esteem and self-worth (Marshall, 1997). Such ways of construing oneself in terms                       It's not something/ chose you know. I didn't deliberately go out there saying "I want to
of negative self-appraisal is very likely to affect deleteriously on psychological well-                    hurt children," I don't want to hurt their families. (Emphasis added)
being and could also affect on the change process for these individuals .
    Related to the impact that living with a deviant sexual interest had on participants'                  As this extract illustrates, participants subscribed mainly to a belief that their deviant
identities was their belief that their sexual interest was stable and enduring.                         sexual interest was fixed, that is, something that was not chosen, could not be changed,
                                                                                                        and which was, despite the great social hann that came from their interest, something
   Extract 2:                                                                                           that they could not terminate. Participants articulated distress about their thoughts and
                                                                                                        feelings about the hann they have done (and potentially could do again). For participants
   It's like sexual orientation, I don't think you can just develop a sexual interest. You can't        in this study, their sexual interest came at a considerable cost to them, to their identity,
   turn around and say well, I've decided that I'm sexually attracted to women. If in fact,             self-esteem, and sense of worth. They talked about finding it "horrible" living with a
   you know, you're not. So I think in a way there must be something in your genes or                   sexual interest in children; knowing such feelings were "wrong," having to lead double
   wherever these things come from that dictates what sexually arouses you because you
                                                                                                        lives by keeping things secret from loved ones and others, and feeling ostracized and·
   can't, if you're not sexually aroused by males and females, you can't make yourself
                                                                                                        isolated. The majority of participants believed their sexual interest in children would
   sexually aroused.
                                                                                                        remain. However, some participants were very clear that despite having a sexual interest
                                                                                                        in children, acting on this interest was not a defined destiny. For those participants, treat-
   Here the participant is articulating that his sexual interest is not changeable and that
                                                                                                        ment was seen as a key opportunity to help them address and manage their thoughts and
furthennore any attempt to "make" those with entrenched sexual interests in children
                                                                                                        feelings. Accepting sexual interest in children was not going to go away seemed a part of
become attracted to adults was unlikely to be successful. This narrative supports the
                                                                                                        living and dealing with a sexual interest in children.
738                                                                         Sexual Abuse 30(6)       Blagden et al.                                                                                   739

Superordinate Theme 2: Relational Sexual Self                                                            Participants spoke about having no recourse in dealing with their deviant sexual
                                                                                                     interest. This is an important finding as evidence suggests that the stigma experienced
The second important theme from the analysis, and related to the impact on self-iden-
                                                                                                     by those who have a dominant sexual interest in children impairs help-seeking behav-
tity, was the relational impediment that was caused by having a deviant sexual interest.
                                                                                                     iors due to perceived and anticipated rejection (Goode, 201 0; Jahnke et al., 2015). In
Not only did their sexual interest affect their sense of self, it also affected how they
related with others.                                                                                 Extracts 6 and 7, it is clear that both participants wanted and needed an outlet to dis-
                                                                                                     cuss their sexual interest and to get help and support regarding their interest. In short,
   Extract 5:                                                                                        their sexual interest in children was leading participants to feel different with nowhere
                                                                                                     to tum for help. In recent times, although no one in the current sample discussed it,
   It probably affected my mental state (sexual interest in children] and put barriers between       online forums/communities have been used to discuss pedophilic interests by indi-
   me and society. Me feeling I was different. This isn't normal, people don't do this. Am I         viduals. The content of such forums often includes justific::ations and rationalizations
   a pedophile? and then I offended ... it was me against the world, I was on me own, I had           for their sexual interest, which is understandable given it is difficult for those with a
   nobody to ask questions to, no-one to talk to.                                                     sexual interest in children to maintain a positive self-concept (O'Halloran & Quayle,
                                                                                                      20 l 0). However, research has also revealed a more subversive side for such forums/
    One reoccurring theme across the transcripts was the considerable extent to which the             communities: The values of the pedophile culture support and encourage emotional
participants experienced social isolation throughout their Jives. Participants discussed not          and, in some cases, sexual relationships with boys and girls in virtual and real settings
feeling "normal," "not belonging," or not "feeling accepted"; they viewed themselves as               (Holt, Blevins, & Burkert, 2010). The conflicts in the literature and within the partici-
being on the periphery of society. The participants in this study felt isolated because of the        pants' narratives in this study highlight the need for more formalized support for'those
shame and stigma associated with their sexual interest. Eyery participant was aware of how            living with a sexual interest in children.
they would be perceived by others-and their beliefs in this respect are not irrational: Those
living with a sexual interest in children have been found to be one of the most negatively               Extract 8:
evaluated and stigmatized groups, even when compared with sexual sadists (Jahnke et al.,
2015). Pedophiles do not live in hermetically sealed vacuums but are fully aware of bow                  You don't like it that you're different from other people.
others think of them (Hudson, 2005). Unsurprisingly, given the shame and stigma experi-
enced by the participants, Jiving with a sexual interest in children led to strain in their inter-       Extract 9:
personal relationships. This led to further isolation and separation from others and, in some
cases, led to a breakdown in relationships with family and friends, and a perception of rejec-           Interviewer: What are those thoughts [sexual interest in children] like to live with?
tion from the whole of society. The belief that others would reject a person with pedophilia
is supported by Jahnke et al. (2015) who found that social distance was prevalent toward                 Participant: It was me against the world, I was on me own, I had no-one to ask questions
                                                                                                         to, no-one to talk to, it put a barrier up and split my life in two ... almost like a gay person
people living with pedophilia even when it is clear that they haven't committed any criminal
                                                                                                         in the closet and all the mental anguish that comes with it.
or abusive acts. Given this, it is not surprising that some participants articulated that their
sexual interest in children led to impairment in the connectedness with others. Feeling that
                                                                                                         Participants' sexual interest and their feelings of being "not normal" affected not
they were different and that there was not anyone to talk to about dealing with their sexual
                                                                                                      only their interpersonal relationships but also how they viewed t)lemselves. Given that
interest was both a relational barrier and potential contributor to offending.
                                                                                                      pepple strive for consistency in their identity, having a sexual interest in children is
   Extract 6:                                                                                         likely to be a source of identity dissonance for the participant, particularly given that
                                                                                                      participants here articulate that their interest is unwanted, that they are aware of how
   You'd have mates and I had connections with people, but not being able to talk to people           others view them, and that it also goes against their own self-standards. The experi-
   about certain things made a certain difference. Not being able to say this is what's going         ence of dissonance is dependent on the self-standards made accessible in the context
   on and I need help from you made a lot of difference. There wasn't anything whereby you            of discrepant behavior (Stone & Cooper, 2001), in this case living with an unwanted
   felt that you could go and let everything out.                                                     sexual interest in children. This dissonance and experience of difference is only likely
                                                                                                      to compound feelings of social isolation and lead t<? problem avoidance and deviance
   Extract 7:                                                                                         disavowal (Davis, 1961 ). In Extract 9, the participant again talks about his sexual
                                                                                                      interest as a barrier and describes the experience as akin to being homosexual but "in
   Ifl knew of an organization where I was able to talk about it, then hopefully 1wouldn't have       the closet." This narrative also suggests a construing of the participant's sexual interest
   got to the stage that I got to in the end, which was commit the offense and create a victim.
740                                                                             Sexual Abuse 30(6)     Blagden et al.                                                                                  741


in children as an orientation. The use of the· word "anguish,, conveys the inner turmoil               In a sense, participants appeared to be espousing what could be termed feared sexual
that is experienced by those who have a sexual interest in children.                                   selves when they spoke about selves characterized by past deviant sexual thoughts and
                                                                                                       behaviors.
                                                                                                          One theme from participants' narratives was a recognition of the feared sexual self
Superordinate Theme 3: Possible and Feared Sexual ·self
                                                                                                       when offending.
A possible self, or possible sexual self in this case, is a future orientated construct of
"self' formulated by an individual in relation to hopes, fears, and aspirations for the                   Extract 13:
future. Possible selves draw on versions of the selfin the past and how they would like
to be in the future (Markus & Nurius, 1986; Meek, 2007). A possible sexual self in this                   I hate (sighs) I don't think to masturbate to the thought of a child giving me oral sex is
study appeared to mean an aspiration to have a different sexual outlet that was seen as                   good, but when I masturbate to the thought of child giving me oral sex it can be exciting,
appropriate, healthy, and fulfilling.                                                                     but it's not good. It's not right but it's enjoyable ... ifl allowed myself to think about that
                                                                                                          fantasy in a positive way, no matter how much I didn't want to, if I did, it would still
   Extract 10:                                                                                            excite me ... I think they're [deviant thoughts] are controllable I don't think they'll ever
                                                                                                          totally go away and I think would actually be looking for miracle, because be like saying
                                                                                                          "wow you're cured, you're not interested anymore" and you are not interested anymore
   My hopes are to have good relationships with both males and females. If sex comes from                 until the time you're interested and then it's a problem.
   that brilliant but it isn't going to be the be-all and end-all of it, which is how I saw it as
   before.
                                                                                                           This extract illustrates a reluctant acknowledgment that the feared self was always
   Extract 11:                                                                                         going to be a part of him. The extract also highlights how an awareness of the "feared
                                                                                                       sexual seir' can be a motivator for not succumbing to such fantasies as it allows the
   I used to hate myself ... I'm starting to like myself.                                              individual to remain cognizant of problems surrounding his sexual interest. For exam-
                                                                                                       ple, Extract 13 states, "you are not interested anymore until you're interes.ted," which
   The articulated possible sexual selves were hopes of fulfilling and meani~gful rela-                implies that one needs to monitor sexual thoughts for deviant content, which suggests
tionships; relationships not just characterized by sex, but by intimacy and trust. Such                an acceptance of his sexual interest.
ways of thinking about relationships were also leading to a self-re-construal for some                     Some participants articulated that while they believed that their sexual interest in
participants. Having a sexual interest in children had adversely affected some partici-                children would never fully go away, they also felt that they had the strategies to help
pants' self-esteem; however, some were beginning to construe themselves in a more                      them control their sexual interest. Participants had an awareness of the paths that led
positive light-they no longer ..hated" themselves. This self-acceptance is important                    to their offending and these appeared to be the paths to the ..feared self," suggesting
as positive self-image has been linked with positive outcome upon reentry into the                      that the feared self is one who acts on a deviant interest rather than one who experi-
community (Lebel, Burnett, Maruna, & Bushway, 2008). Though despite some par-                           ences such an interest. However, for some there was an ambivalence regarding whether
ticipants developing more positive self-appraisals and wanting healthy relationships,                   they could control their sexual interest and hence the "feared sexual self'" felt danger-
they were uncertain as to whether this was achievable.                                                  ously possible at times:                             ·

      Extract 12:                                                                                          Extract 14:

      I'd love to get a nice woman, nice job, loving relationship, caring relationship, a healthy          It's difficult because you don't know when it's going to crop up, it's not necessarily every
      sexual relationship. That's what I want. But realistically I don't think it's going to happen,       time, you see ... think everything is under control, it's fine, I won't do anything and
      because I'm always going to have these thoughts about the kids.                                      happy with at home, I'm not offending or you know, not having sex with children, it's
                                                                                                           fine, it's u.nder control ... Then somebody will walk into your life and you think actually
                                                                                                           "I wonder ifl can [control it]."
     Extract 12 illustrates the uncertainty felt by participants as to whether they could
 a~hieve desired relationships in the future and this uncertainty returned the individual
                                                                                                           Extract 15:
 to the feared self and the feared sexual self. A feared self is an image of what a person
 does not want to become and can be a powerful motivator for change as it is an out-                       I will never get rid of my sexual interests. I have realized that I will never get cured. I've
 come that the individual wants to intentionally avoid (Paternoster & Bushway, 2009).                      got to get used to it because I'm going to have these thoughts for the rest of my life. It's
                                                                                                           not something I can just tum off so I've got to get used to it.
                                                                            Sexual Abuse 30(6)    Blagden et al.                                                                        743
742

   As Extract 14 reveals, it was clear that their sexual interest was anxiety-provoking           interest until adulthood, with Participant 2 having been abused as a child. Participants
for participants, and this anxiety was compounded by the unpredictability of their                1 and 3 had acted on their sexual interest in their early lives either by acting out sexu-
sexual interest. This again points to the "feared sexual self'. in that some participants         ally when they were younger or in their teenage years.
were not certain that they could control their interest. As Extract 15 highlights, partici-           The repertory grids were analyzed using ldiogrid with principal components analy-
pants believed that their sexual interests were not changeable and that they needed to            sis (PCA) used to explore .the internal relationship between elements and constructs
accept and cope with them; "get used to them." This links with analysis fr?m the. first           regarding the people most salient to the participant's world (Mason, 2003). The PCA
theme, though, encouragingly, some participants were very clear that despite havmg a              highlights the relationships between constructs and elements by plotting them in the
sexual interest in children acting on this interest was not a defined destiny. This is            same dimensional space and allows for an understanding of how the participant views
important as overly negative possible and feared selves have been linked to criminal              himself in relation to other elements and constructs in his grid. A PCA provides a
behavior (see, for example, Oyserman & Markus, 1990).                                             graphical output of an individual's construal system, which shows, in spatial terms,
                                                                                                   how the individual structures his own psychological space at that time (Blagden,
   Extract 16:                                                                                     Winder, Gregson, & Thome, 2012). This involves the internal relationship (sometimes
                                                                                                   referred to as intrapersonal space) between people important in the participant's world
   I've tried like taking me mind off it, doing other things but at the time I thought that's a    (elements represented as points) and the way he understands and construes them (con-
   good way of doing it, but since I've done the courses it's taught me that it's just avoiding    structs represented as lines from the origin; Jankowicz, 2004). There are a number of
   the situation, I'm not tackling it head on.                                                     key points to consider when interpreting a repertory grid PCA output. One of the main
                                                                                                   considerations is how well defined the constructs and elements are in the grid. This is
   Extract 16 shows a participants' conclusion that a possible way of coping with a                determined by the distance from the point of origin (the center of the grid). If construct
sexual interest in children is not to distance oneself from it, but to instead accept it and       vectors and elements are close to the center, it indicates that they are not well defined
also accept that you are in control of what you do now and that you do not have to act             by the grid (Grice, 2002).
on it. This is a form of active responsibility taking and an attributional shift from the
relative fatalistic notions of being "doomed to deviance" that claims ownership and               Repertory Grid I. In figure 1, Component 1 is characterized by feelings of"inappropri-
agency for the individual. This shift in attribution is not unlike the self-narrative             ate sexual thoughts" and being "unloved," with Component 2 characterized by feel-
changes in the desistance literature where new selves are construed as "good people               ings of "happy with sexuality" and "sexually adventurous." The PCA reveals that
who have done bad things" rather than "bad people who do bad things" (see, for exam-              "past sexual self' is defined by the negative pole of the first component, which is
ple, Marona, 2001, 2004). As noted earlier, some participants have begun to view                  defined more by "inappropriate sexual thoughts," being "selfish," and feeling "use-
themselves in more positive light and this may help buffer against any negative conse-            less." This was similar to "self as an offender" who was also defined by the construct,
quences to the "self' accepting a sexual interest in children. This also links to previous        lonely/isolated.
analysis in that avoiding or distancing themselves from their sexual interest is likely to            Similarity between constructs is shown by those with a small angular distance
have negative consequences and may even contribute to their offense pathway.                      between them. For example, the lines representing the constructs "innocent-domineer-
                                                                                                  ing" and "passive-manipulative" are almost parallel, showing that these constructs are
 Repertory Grid Analysis                                                                          highly correlated. The length of the axes joining the two poles of each construct
                                                                                                  together reflects the .variance explained by the two components, so that "powerful-
 The repertory grid analysis allowed for a closer examination of how some participants            vulnerable" has a large amount of variance captured by the two components (Leach
 were construing themselves in relation to significant others and various self-elements;          et al., 2001). The spindle shape of this PCA output demonstrates that this is a meaning- ·
 of particular interest in this research is how the participants were construing their             ful grid (Jankowicz, 2004). Participant I's construing of "sexual self' and "future
 sexual self. Grids are useful for exploring psychological change in individuals, the             sexual self' are not we)] defined by the grid as revealed by their position close to the
 idiosyncratic construing of that person, and any discrepancy between different "selves"           origin. This may indicate that "sexual self' and "future sexual self" are ambiguous or
 (Blagden et al., 2014; Horley, 2008; Houston, 1998). They are also particularly useful
                                                                                                  ambivalently construed and that the participant is struggling to make sense of both
 in adding meaning and further explicating interview data (Blagden et al., 2014).
                                                                                                   their current and future sexual self (see Winter, 2003). This construing of sexual self
    Repertory grids were conducted on a small subsample (n = 4) to gain a more in-
                                                                                                   and future sexual self appears in a state of transition. This was also noted in this par-
 depth understanding of participants construing; this is in line with other studies using
                                                                                                   ticipant's interview as he wanted meaningful relationships with women in the future,
 rep grids and interviews (Turpin et al., 2009). The four participants who had repertory
                                                                                                   but still admitted a sexual interest in children and this was a source of conflict for him.
 grids interviews were selected as they were broadly in line with an emerging typology
                                                                                                   This links with the qualitative analysis in that their sexual self is still not well defined
 . Two of the participants (Participants 2 and 4) had delayed acting on their sexual
/44                                                                                            Sexual Abuse 30(6)             Blagden et     al.                                                                                                                  745


      M,k,«z.: .J.M,. J.M                                                                                                         A&iJ knt,: •/,S1 Ill   /,S1
                                                                                                                                                                                              c. ........
                                                       Eajoy,-                                                                                                                               Lo\'UIC anl l.utinc nl&lioNliips Downboddon
                                            H&ppywilll '4xulilJ                                                                                                             Conl•nl   ~        Sociall1 ....,1~1o M.-l~u

                                                                                                                                                                                      Comp.Z
                                                                                                                                                                                           0.PP




                                                                                        •P•    ■ Uon'llil•                                                                                                                    •V',ci,f.lNO!lySl&;n&nl

            S......,-uii,,oWtWo,tt~                                                                                                                                                                                     • Gid        Do.,n'ltryc,J tu
              AppJOp...S.,.....JIJoad,.I,
                                                                                                                                                                                                                                     uw,,1 wit1i ,.nJit,
                                                                                               i-,...,,n.1 • .....it1-cJ,t,                                                                                                          Peoploploas~
                                                                                               S.ltl,lt.
                                                                                               o..i..,
                                                                                               Lomlyl'IIOWN
                                                                                                                                                    H•ppywilb,.n.Ji11                                                                )101 .. ....u,,11,.. ,;...
                                                                                           •   lt•oll'u.a.r
                                                                                                                                                                Ervo.rssu




                                                                  l>oua'ltl\io)'-
                                                                             OwpP'J'-.illt. Hrwitr
                                                                                                                                                                                      s.Jr11lt.                                 Sc.-lol"kiac rejoct..t
                                                                                                                                                                                       Uwp,tia nlatiomhip1
                                                                                                                                                                                      INppaopnalt .. ...,.i ,i-ci,u
Figure I. Participant I.                                                                                                                                                                          °'Ii._   lo olhoa fNlinc,




and may act as a future relational barrier both in terms of-romantic arid friendship ·                                        Figure 2. Participant 2.
relationships. Given that all participants had gone through sex offender treatment, the
positioning of the sexual self in this grid may reflect that their sexual interest in chil-                                   Repertory Grid 3. In figure 3, "selfnow" is construed differently from "past self' (self
dren is relatively unchangeable but that they are struggling to come to terms with this.                                      as an offender) who was seen as controlling and paranoid.
                                                                                                                                 It can be noted that past sexual self was construed more in terms of being someone
Repertory Grid 2. In figure 2, Component l is defined by the coi:istructs "unhappy with                                       who panicked and who did not enjoy sex. Self as an offender is defined as someone
  sexuality" and "people pleasing," whereas Co~ponent 2 is defined by "caring," "lov-                                         who is not able to trust, who is sexually unattractive and paranoid about others. Self
. ing," and "lasting relationships." ·                                                                                        now is construed as something who enjoys sex and is sexually adventurous but ideally
     The relatively close positioning of self-elements (including current and future sex-                                     he would like to be able to talk about his feelings more and be more content with his
  ual self) and adult woman in this grid may re'.flect developing feelings of confidence                                      sexuality. These themes are also evident in this participant's interview data where he
  and contentment in future heterosexual relationships, while not over idealizing them                                        discusses his struggles with his sexuality. It is also noticeable that adult man and boy
  (Houston, 1998). Self as an offender is construed very differently to other "self' ele-                                     are not well defined by the grid and this could represent ambiguity and ambivalence in
  ments and "sexual self' elements. "Self as · an offender" was construed as being                                            construing of those elements. There are tensions in his sexual interests, as he stated in
  unhappy in relationships, oblivious to others' feelings and as having inappropriate                                         his interview that he was homosexual, that he offended against boys and had a sexual
  sexual thoughts (egocentric constructs). There is a clear move away from these con-                                         interest in them, but was living a heterosexual life. However, the placement of sexual
  structs (and associated elements) toward more content and caring constructs in the                                          self and self now suggests that he construes his future sexual self and ideal self as
  cuirent and future selves. This may relate to the finding in the qualitative analysis                                       achievable. As he stated in his interview ..I will always have these feelings [for chil-
  regarding acceptance in that a sexual interest in children may still be present, but that                                   dren]," it does appear that he construes his future sexual self as possible.
  they did not ha~e to act on and could achieve a positive possible sexual self. Past                                             Repertory grids also allow an elicitation of implicative dilemmas (IDs). IDs can be
  sexual self is not well defined in this grid and may represent Participant 2 not wanting                                    construed as cognitive conflicts based on correlations between congruent and discrep-
  to think about his past sexual self or that he is still ambiguous about it (see Mason,                                      ant constructs (Feixas & Saul, 2004). IDs involve an "awareness in discrepancies
  2003, 2008).                                                                                                                 between a person's actual and ideal selves, as well as an implicit cost associated with
                                                                                                                           Sexual Abuse 30(6)   Blagden et al.                                                                       747
746

                                                                                                                                                   The first ID highlights how for this participant, a sexually attractive person is a
                                                                                                                                                sexually constrained person. This may follow from his construal of self in that be con-
                                                                                                                                                strues himself as sexually unattractive but sexually adventurous. Furthermore, sexu-
                                                                                                                                                ally attractive people are people to be taken advantage of and so are "walked all over."
                                                                                                                                                Interestingly people who are "able to trust" are also seen as sexually constrained and
                                                                                                                                                the type of people to be worked all over. This perhaps points to more general problems
                                                                                                                                                that Participant 3 has with trust especially in intimate relationships, as currently people
                                                                                                                                                who are able to trust (or in trusting relationships) are seen as sexually constrained,
                               1'...;.hd
                                                                                                                                                which is potentially problematic. This links with the qualitative theme of the "feared
                  Onh>ppywith MIN&lilJ'
                                                                                                                                                sexual self," in that while the future sexual self is possible and achievable it is not a
                                                                                                                                                guarantee and there is the possibility that the lack of trust in his relationships may lead
                   Clotodof'f(Anorw)                                                                                                            him down previous paths. These dilemmas may also reflect a history of sexual rela-
                        Bott'ltsl>,i,,o..,
                                                                                                                                                tionships based solely on sex and not on trust and intimacy or may highlight sexual .
                                                                                                                                                preoccupation and perhaps oversexualization of partners/people in general. Any revi-
                                             •S.ll'uorr,..i.,                                                                                   sion of his current sexual self would need to examine these conflicts and in particular
                                                                                      ,100
                                                                                                                                                his construing of trust.

                                                                                                                            El\io:,, MW
                                                        p.,..,.14                      1..i,po..i,,.I (lhi,w (or MIi)
                                                                    >10I .. ....n,..11... •;,.,       s.....»,..,i.. ,._                        Repertory Grid 4. There are several interesting features to Figure 4. First, the grid is not
                                                                                 0o....... ,;,,;
                                                                                                                                                as well elaborated as others and appears to reveal polarized thinking, typically charac-
                                                                                                                                                terized by extreme ratings on the raw data.
Figure 3. Participant 3.                                                                                                                            The PCA has been used as a measure of cognitive complexity in repertory grids
                                                                                                                                                by considering the amount of variance accounted for by the first component in the
                                                                                                                                                PCA. In this case, the amount of variance accounted for by the first component was
becoming more like the ideal self' (Dorough, Grice, & Parker, 2007, p. 83). For exam-
                                                                                                                                                very high (86.23%). It appears then that Participant 4 has a thinking style that is
ple, some men may construe themselves as pessimistic and their ideal as optimistic;
                                                                                                                                                characterized by tight construing or "all or nothing thinking" (Houston, 1998).
however, they may construe optimistic people as foolish (Dorough et al., 2007). In this
                                                                                                                                                Mason (2008) has found that loose construing (i.e., construing that is more elabo-
grid, there were four IDs identified. The IDs are reported in Idiogrid (Grice, 2002) and
                                                                                                                                                rated) is a signifier of readiness to change, whereas constricted thinking is not. The
a~e detailed below for this participant.
                                                                                                                                                position of victim, boy, and girl as close to the origin indicates that they are rela-
      Self now is construed as "Not sexually attractive," whereas Self Ideal is construed as                                                    tively undefined and may point to an unwillingness to give them thought in relation
      "Sexually attractive." The dilemma is that a "Sexually attractive" person tends to be a                                                    to the constructs elicited. This can, in grid analysis, signify depersonalization or
      "Sexually constrained" person (r =·.27).                                                                                                   self-distance related to those constructs (Blagden et al., 2012). This interpretation is
                                                                                                                                                 supported by Participant 4 's interview where he discussed themes about being
      Self now is construed as "Not sexually attractive," whereas Self Ideal is construed as                                                     depressed, having no meaningful social relationships, being lonely, depressed ·about
      "Sexually attractive." The dilemma is that a "Sexually attractive" person tends to be a                                                    his sexual performance, and lacking personal confidence. While he admitted to a
      "Walked all over" person (r = .21 ).                                                                                                       sexual interest in children in his interview, he discussed a want for meaningful and.
                                                                                                                                                 secure relationships with adults. This interpretation also fits with his construal of
      Self now is construed as "Paranoid," whereas Selfldeal is construed as "Able to trust."                                                    "past sexual self' and "self as offender" who are construed in the nexus of negative
                                                                                                                                                 traits and states. What appeared important and meaningful to him were the con-..
      The dilemma is that an "Able to trust" person tends to ·be a "Sexually constrained" person                                                 structs of "hides things versus being emotional open," "insecure versus confident,"
      (r= .48).                                                                                                                                  and "unhappy with sexuality versus happy with sexuality." All "self' elements are
                                                                                                                                                 positively positioned and are associated with the' constructs "secure relationships,"
      Self now is construed as "Paranoid" whereas Selfldeal is construed as "Able to trust."                                                     "confident," and "happy with sexuality." While this is positive and demonstrates
                                                                                                                                                 how he construes his sexual self as possible and achievable, the feared sexual self
      The dilemma is an "Able to trust" person tends to be a "Walked all over" person (r = .44).                                                  (manifested in the "self as an offender") would need to be continually monitored.
/'"TO                                                                                               !>exual Abuse 30(6)            o,ogoen et 01.                                                                         749

                                                                                                                                   Summary
                                               \\'llkt4,llo,•11l,:wa,r1
                                                                                                                                   The main aim of this research was to qualitatively explore and understand what it is
              ~oc,.....tlyuu... n-.
                                                                            I                                                      like living with a sexual interest in children, the impact this has on psychosexual iden-
                                                                          Comp2
                        1'.i&i,1!,mp
             t:wm·•ui. ......i:,l'
                                                                                                                                   tity, and to explore a pedophile's view on whether the interest is amenable to change.
                    W·~'lllloU.ft
            t:ai..i:n• la 1110.,.tutd
                                                                                                                                   The interviews revealed themes of anxiety and conflict within participants' identities
                   D011ii1"1io)•,u
                     S.Ul!l)•,!,w
                                                                                                                                   and the identity struggles that result from having a sexual interest in children. However,
                   S.r...ilyi.t.wnr,'
                                                                                                                                   some participants were clear that while their sexual interest would always be a part of
                                                                                                                                   them, it was something they could control so that that acting on it was a choice even if
                                                                                                                                   experiencing it was not.
                                                                                                                                       The analysis also revealed the relational barriers that come with a sexual interest in
                                                                                                                                   children and how the common experience of social isolation due to feeling different.
                                                                                                                                   There was uncertainty in the narratives of participants about whether they could
                                                                                            •~•onlitto.l
                                                                                            ~Sczullya4\•1111WOW                    achieve healthy, positive, and satisfying intimate relationships. It was also clear that
                                                                                                El\io),""
                                                                                                ~olrOftin'coa.t..:I
                                                                                                i=........ , .... ia,imai,,.i.1~
                                                                                                                                   having a sexual interest in children had affected all participants relationally and that
                                                                                                Li,•,ly
                                                                                            ~l'-'PP)•ti:Juuu!il)'
                                                                                                                                   while some participants wanted help and support for their interest, there was no
                                        1 - -_ _ _ _ _ _. . _ _ _ - - , - - - - , , - - - - '
                                                                                                Emo4lllMll)-opm
                                                                                                &..m11y .. .,..1ivt
                                                                                                                                    recourse for such support. The repertory grid analysis bolstered the interview data and
                                                                                                                                    further highlighted some of the ambiguities and ambivalences in p~icipants' constru-
                                                                                                                                    ing of various selves, particularly the "sexual self." This analysis also revealed qualita-
                                                                                                                                    tive shifts between past and current selves and suggested that, for some, possible
 Figure 4. Participant 4.
                                                                                                                                    sexual selves were beginning to be construed as positive. Overall, the research reveals
                                                                                                                                    how living with a sexual interest in children is a contradictory and incongruent experi-
 Feelings of sadness, depression, feeling unattractive, and sexually afraid could lead                                              ence, which affects how the person construes various aspects of himself.
 to the feared sexual self.
      Overal1, the grids presented in this section are well elaborated indicating a per-
                                                                                                                                    Implications (or Treatment
 sonal meaningfulness of the grid for the participant. The grids, in the main, appeared
 to highlight a shift between past and future sexual selves, as well as shifts between                                              Given that participants' deviant sexual interest was construed as a stable part of them,
  current self-elements and "self as an offender." As each participant had been                                                     at least in this sample, it appears important to provide a treatment environment that
  through treatment, these shifts are fairly typical of posttreatment grids (Shorts,                                                allows for open and honest discussion about the nature of pedophilic sexual interest
· 1985, found a similar pattern pre- and posttreatment). Past self-elements in the                                                  and does not focus on attempting to change the sexual interest (see Seto, 2012). Given
  grids had a tendency to be described by egocentric/"me-istic" constructs. There                                                   that some participants articulated that "I will never get rid of my sexual interests. I
  were some similarities between participants in their construing of past elements                                                  have realized that I will never get cured," there perhaps needs to be an acceptance from
  (self as offender, past sexual self) as being people who were emotionally closed,                                                 both client and therapist that their sexual interest in children may never go away.
  afraid, unhappy with various aspects of their lives (including sexuality, relation-                                               Through this acceptance, clients could work on enhancing sexual self-regulation, rec-
  ships, and self). For example, Participant 3 was very conflicted over his sexuality                                               ognizing their triggers and so managing their sexual thoughts, feelings, and behavior
  as a homosexual man at the time of his offense; he had also been abused when he                                                   (Hanson, 2010). The results here support previous assertions that the creation of an
  was younger and was living a chaotic life. The repertory grid analysis also high-                                                 open environment in treatment that allows the client to discuss the role of sexuality in
  lighted how, for some participants, the sexual self and future sexual self were still                                             their offending behavior also seems beneficial (Tidefors & Drougge, 2006). The reper-
  going through a process of revision and transition and there was some ambivalence                                                  tory grid analysis highlighted how "possible" future sexual selves were construed as
   in the construing of sexual self. This links with the qualitative analysis of the feared                                         emotionally open, content, and able to talk about their feelings. Their future sexual
  sex,µal selves where it was apparent that some participants were still struggling with                                             selves were wanting close and fulfilling relationships. However, the findings from the
   the identity of someone who has a deviant sexual interest in children and that some                                               repertory grid analysis are limited given the small sample size and it is recommended
   of the negative poles of the constructs could be experienced again particularly if                                                that more research is conducted with such samples using the approach. However, we
   they face rejecting relationships.                                                                                                woulq tentatively argue from our findings that treatment with such populations may
750                                                                  Sexual Abuse 30(6)        Blagden et al.                                                                                751

benefit from adopting strengths-based approaches using principles from the good lives          connection between the identity conflict that participants experienced and risk factors
model (Ward, Mann, & Gannon, 2007) and focusing on what is important to the indi-              for acting on their interest through the sexual abuse of children, such as social isola-
vidual, for example, meaningful adult relationships and friendships, stable and satisfy-       tion, impaired intimacy with other adults, and the recognition of being a member of a
ing employment, or something constructive to occupy their time. Finally, given the             highly stigmatized group. While participants recognized that they needed to accept
impact living with a deviant sexual interest had on participants' identities, treatment        and to come to terms with. a largely unwanted sexual interest in children, there· also
may want to consider the latitude it gives to clients in creating/shaping constructive         needs to be greater acceptance from the public that people who have such an interest
self and sexual identities. Indeed, a coherent narrative identity is crucially important       deserve help and support rather than isolation and vilification. Community acceptance
for rehabilitation (Ward & Marshall, 2007).                                                    is a much needed step in helping those with a sexual interest in children and, poten-
                                                                                               tially, helping to stop some sexual abuse before even starting.
Limitations
                                                                                               Declaration of Conflicting Interests
This study utilized a very specific sampling criteria, aiming to access a group who are
                                                                                               The author(s) declared no potential conflicts of interest with respect to the research, authorship,
likely to fit the definition of "pedophile." The participants we~e chosen because their
                                                                                               and/or publication of this article.
behavior or self-report implied that they had an exclusive or very dominant sexual
interest in children. They do not therefore necessarily reflect the majority of men con-
                                                                                               Funding
victed of sexual offenses against children and our conclusions and recommendations
should not be applied more broadly.                                                            The author(s) received no financial support for the research, authorship, and/or publication of
                                                                                               this article.
     The sample specification also favored men who were likely to admit to a sexual
interest in children. We excluded deniers and men who claimed to be interested only
                                                                                                References
in adults. Again, therefore, we must emphasize that our conclusions and recommenda-
 tions may not fully reflect the. challenges faced by those who have but cannot acknowl-        Adams-Webber, J. (2003). Research in personal construct psychology. International handbook
 edge a deviant sexual interest.                                                                    ofpersonal construct psychology (pp. 51-58). Chichester, UK: John Wiley & Sons.
     The men in our study were all convicted· of sexual offenses against chiJdren, were         B4U-ACT. (2011, December 30). Summer 201 J survey results. Retrieved from http://b4uact.
                                                                                                    org/science/survey/02.htm
 all in prison, and all engaged in treatment. We must also therefore recognize that it is
                                                                                                Banse, R., Schmidt, A. F., & Clarbour, J. (2010). Indirect measures of sexual interest in child
 possible that their construing of current, future, and sexual self had been influenced by
                                                                                                    sex offenders: A multimethod approach. Criminal J1:1stice and Behavior, 37, 319-335.
 their experiences of treatment. To try and minimize a bias here, we chose to inter.view            doi:10.J l77/0093854809357598
 only men who had completed a core treatment program, and not men who had also                  Bailey, J. M. (2015). A failure to demonstrate changes in sexual interest in pedophilic men:
  completed treatment focused on the nature and management of their sexual interests                Comment on Muller et al.(2014). Arehives ofsexual behavior, 44( 1), 249-252. doi: l 0. l 007 /
  (e.g., a "healthy sex program"). We also interviewed men from across a number of                  s10508-014-0338-7
  prisons, who would have had some variation in the process of their treatment experi-          Blagden, N. J., Winder, B., Gregson, M., & Thome, K. (2012). The practical utility of using
  ence even though the program content would have been consistent.                                  repertory grids with sexual offenders maintaining their innocence: A case study. The British
                                                                                                    Journal ofForensic Practice, 14, 269-280. doi:10.l 108/14636641211283075
                                                                                                Blagden, N. J., Winder, B., Thome, K., & Gregson, M.(201 1). "No-one in the world would ever
 Conclusion
                                                                                                    wanna speak to me again": An interpretative phenomenological analysis into convicted
 One of our underlying aims for this study was to increase general understanding of the             sexual offenders' accounts and experiences of maintaining and leaving denial. Psychology, -
 challenges faced by men who live with a sexual interest in children. Popular belief has            Crime & Law, J 7, 563-585. doi: 10683160903397532.
 it that pedophilia is a "sick" or "evil" condition; and many people tend not to have           Blagden, N., Winder, B., Gregson, M., & Thome, K. (2014). Making sense of denial in sexual
 considered empathically the conflict that would be experienced if you were born with               offenders: A qualitative phenomenological and repertory grid analysis. Journal ofinterper- •
 a sexual interest that you would not choose to have. The article wished to articulate the ·        sonal violence, 29(9), 1698-1731.
                                                                                                Braun, V., & Clarke, V. (2006). Using thematic analysis in psychology. Qualitative Research
 different ways in which people experienced and worked through the struggle of having
                                                                                                    in Psychology, 3, 77-101.
 a sexual interest that others despise and how this affected on their psychosexual iden-
                                                                                                Brown, A. S., Gray, N. S., & Snowden, R. J. (2009). Implicit measurement of sexual asso-
 tity. Not only do our data provide a rich understanding of the enonnity of this struggle,
                                                                                                     ciations in child sex abusers role of victim type and denial. Sexual Abuse: A Journal of
 but they also reveal the dangers of societal hostility to pedophilia as a condition as             Research and Treatment, 2J, 166-180. doi: 1079063209332234
 opposed to sexual offending as a behavior. That is, in several of our themes, there is a
                                               Stanley G. Rothenheig .·•
                                               for sex crimes. An o.penly-g#
                                               older men face in a youth.-Q~ientedj >                                      .. ,

                                               free-for-all of internet chat fO()IDS,}oc:oongf<>i'ini ,.·.······.>i:'·
                                               equivalent of phone sex. But the more time hespenttalfdngtfl •
                                               on the internet, the more jaded he became, and he rialH:ed wbaflt ·
                                               wa.s that really excited him - hearing other people talk about
                                               depravities that they'd committed. Stan had no desire to engage in
                                               anv of the acmal activities - if they were even true - but listening
                                               to people talk about their own illegal fringe experiences turned
                                               him on.

                                                But what \tarted as a freaky tum on turned into rnmething much



                                                                                                                                                                                                                               THE DEVIL
                                                more seriou\ - a ''pre"invented crime" that skirret! the edges of
                                               entrapment while laying the groundwod, for irnoking the most
                                               serious sentencing upgrade.<, available to a federal court.

                                               TI1e conclmion? A life '.'>entence for an elderly man who ju\t w,rnted
                                               to talk dirty on tht' internet.
                                                                                                                                                                                                      :;:o
                                                                                                                                                                                                      0                        WAS LISTENING
                                                                                                                                                                                                      -1
                                                                                                                                                                                                      I
                                                                                                                                                                                                      m                              How a 64-year-old man u,1as sentenced to life
                                                                                                                                                                                                      z
                                                                                                                                                                                                      co
                                                                                                                                                                                                                                      in prison for talking dfr(Y on the internet.




                                                                                                                                              Proof may not represent exact size or cropping.
                                                        © Copyright Robin Ludwig Design Inc. Designs cannot be reproduced without permission unt!I purchased. Designs on proofs are not intended for printing or reproduction .
...............................................................................................................................................................................................................................................................................................................................................................................................................
<::>76042-004¢:->
       Stanley Rothenberg
       PO BOX 9000.
       Federal Correctional inst




                                                                                                                                  ·a,·ilJ
       Seagoville, TX 75159
       United States



                                                           ~.l!I ~ w ·w ~ w =·f/1"'
                                                            Ill 1/.J Ill j/.J
                                                                                "- :~
                                                                                   Ill 1/.J Ill 1/.J          ;

                                                            w w.. w w.. ; ~                                                            ,"
                                                                           •.      ,t!:J           • .        :_' ./. ' ),-. -.        /. -. ; .), · _ :_
                                                                                                                   i ••-'          c     ., •. '         •
                                                          ADD/TIDNAl DUNC!- USA   ADDITiDNAl DUNG[ ·USA   :                 , :    ; ...




                                                 o.t Ma.i

                                   LL~.Drb+r--lct CDu_1f Y~e_
                                   Ea_s tern D!sfr-Jct o{' N, Y.
                                   ~~5' GJ/Y\CLn -Ro_z_a___                                 bl~t-
                                                                                                                              tn                     I


                                                                                                                              ~
                                                      I     I     'In/                                                      (I')
